BROCK, Chief Judge.
Defendant’s assignments of error Nos. I, II, and III object to the trial court’s ruling on defendant’s objections to testi*121mony. These assignments of error are feckless and merit no discussion.
Defendant’s assignment of error No. IV objects to the admission of hearsay testimony. Prosecution witness Murdock was permitted to state that defense witness Gattis told him defendant was in the bedroom. If this was error, it was clearly harmless because all of defendant’s evidence is to the effect that she was sick and was in bed when Murdock and Tinnin arrived. Prosecution witness Tinnin was permitted to state what the doctor told him about why they could not put a cast on his injured arm and how the doctor told him to carry his arm in a sling. Conceding that the admission of this testimony was error, it was'not prejudicial. The witness had already testified that defendant shot his arm, that the bone and muscle in his arm were shattered, and that he was sent to a specialist. The evidence previously admitted, without objection, wras clearly sufficient to show a serious injury. The challenged testimony added nothing to the seriousness already shown. Assignment of error No. IV is overruled.
Defendant’s assignment of error No. V objects to the court’s allowing prosecution witness Murdock to display to the jury the bullet wound on his neck. Clearly this was permissible, and this assignment of error is overruled.
By her assignment of error No. VII, defendant contends it' was error for the trial judge to sustain the State’s objection to defense cross-examination of the prosecution witness Murdock. The question asked was: “You deny you shot a man in 1972?” Perhaps the trial judge felt that the form of the question was argumentative, and it appears that it was. The witness had just admitted convictions of several offenses. He had not denied anything. Had counsel phrased his question in a non-argumen: t’ativé. manner,. it perhaps would not have brought forth an' objection. In any event, the record does not disclose what the answer would have been had. the witness been permitted to answer. Therefore, no prejudice is shown. Assignment of error No. VII is overruled.
Defendant’s assignments of error Nos. VIII, IX, and X object to the trial court’s ruling on admission and exclusion of testimony, These assignments of error aré feckless and merit ho; discussion. . .
*122Defendant’s assignments-of error Nos. XI and XII contend that the trial court committed error in denial of her motions for nonsuit. The evidence taken in the light most favorable to the State is sufficient to support the verdicts of guilty. These assignments of error are overruled.
Defendant’s assignment of error No. XIII groups eleven exceptions to the instructions given by the trial judge to the jury. Each of these exceptions presents a different question of law and procedure, and they are therefore improperly grouped under one assignment of error. Nye v. Development Co., 10 N.C. App. 676, 179 S.E. 2d 795 (1971). An assignment of error which attempts to present more than one question of law is broadside and ineffective. State v. Clark, 22 N.C. App. 81, 206 S.E. 2d 252 (1974). Assignment of error No. XIII is overruled.
Assignments of error Nos. XIV and XV argue that the trial judge committed error in failing to give requested instructions. “Even if a defendant is entitled to requested instructions, the court is not required to give them verbatim. It is sufficient if they are given in substance.” State v. Howard, 274 N.C. 186, 162 S.E. 2d 495 (1968). The requested instructions were implicit in the charge, although not with the elaboration requested. These assignments of error are overruled.
Defendant’s remaining assignments of error are without merit and are overruled.
No error.
Judges Vaughn and Martin concur.